Citation Nr: 1442910	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  09-39 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for residuals, postoperative temporomandibular derangement.

2.  Entitlement to an effective date earlier than January 11, 2007, for the grant of a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968. 

The increased rating claim comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which, in pertinent part, denied a disability rating in excess of 20 percent for residuals, postoperative temporomandibular derangement.  The Veteran then perfected a timely appeal of this issue.

In September 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) on the increased rating issue only.  A transcript of this hearing is associated with the claims file.

In January 2012, the Board remanded the increased rating claim to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  The appeal has now been returned to the Board for appellate disposition. 

The earlier effective date claim comes before the Board on appeal from a June 2013 rating decision by the RO in Jackson, Mississippi, which granted entitlement to a TDIU, retroactively effective from January 11, 2007.  The Veteran then perfected a timely appeal of the effective date assigned for the TDIU.

The Veteran's paperless claims files were also reviewed and considered in preparing this decision and remand, along with his paper claims file. 

The issue of entitlement to a disability rating in excess of 20 percent for residuals, postoperative temporomandibular derangement is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran did not raise a claim of entitlement to a TDIU within one year of his October 1968 military discharge.

2.  In May 1995, the Veteran raised a formal claim of entitlement to a TDIU, and this claim was denied in the December 1995 rating decision.  The Veteran did not appeal, and this decision became final.

3.  The Veteran filed a claim for an increased rating for his service-connected posttraumatic stress disorder on January 11, 2007.  The RO denied the claim, and the Veteran then perfected an appeal of that claim to the Board.

4.  In a March 2013 decision, the Board granted the Veteran an increased disability rating of 70 percent for his PTSD.  In that decision, the Board also found that a TDIU claim due to the Veteran's service-connected PTSD disability had been raised by the record.  The TDIU issue was added to the PTSD appeal, and the TDIU claim was granted by the Board.

5.  In accordance with the Board's decision, the RO granted entitlement to a TDIU in a June 2013 rating decision, retroactively effective from January 11, 2007.

6.  The evidence of record demonstrates that it was factually ascertainable that the Veteran was unemployed due to his service-connected PTSD since 1990, more than one year preceding the date of receipt of the formal increased rating claim, from which the TDIU claim was inferred; however, it was not factually ascertainable that the Veteran's unemployability due to his service-connected PTSD began at some point from January 11, 2006, to January 11, 2007.

7.  There are no unadjudicated formal or informal TDIU or PTSD increased rating claims dated prior to January 11, 2007.


CONCLUSION OF LAW

The criteria for an effective date earlier than January 11, 2007, for the award of a TDIU have not been met.  38 U.S.C.A. § 5110, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.155, 3.159, 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

I.  VA's Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

This appeal arises from the Veteran's disagreement with the effective date assigned following the grant of entitlement to a TDIU.  As such, pertinent regulation provides that VA has no further obligation to provide notice under 38 U.S.C.A. § 5103 on this downstream element of the claim.  See 38 C.F.R. § 3.159(b)(3)(1) (2013).  In so providing, the courts have held that once service connection is granted, the claim is substantiated, further notice as to the "downstream" elements concerning the initial rating and effective date is not required, and any defect in the notice is not prejudicial.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006); see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, VA's duty to notify in this case is satisfied.  See Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, supra. 

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His service treatment records (STRs), Social Security Administration (SSA) disability benefits records, VA examinations, and post-service VA and private treatment records have been obtained.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  A VA medical opinion is unnecessary in this case.  

The Board notes that this case was previously remanded by the Board, but the earlier effective date issue was not part of that remand.  Additionally, the Veteran previously testified at a Board hearing, but he did not testify on the earlier effective date issue.  In his August 2014 Form 9 for the effective date issue, the Veteran's representative stated that the Veteran did not want a Board hearing on this issue.  Thus, the remand and the hearing do not need to be discussed at this time.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Earlier Effective Date Claim

The Veteran seeks an effective date earlier than January 11, 2007, for the grant of a TDIU.  By way of history, the TDIU claim was added to the Veteran's increased rating appeal for his PTSD and then granted by the Board in a March 2013 decision based on the Veteran's service-connected PTSD and its effects on his employability.  A June 2013 rating decision then implemented the grant of a TDIU and assigned an effective date of January 11, 2007, the date of the increased rating claim for the PTSD.  The Veteran then perfected a timely appeal of the effective date assigned for the TDIU.

A claim for a total disability rating based on individual unemployability due to service-connected disabilities "is in essence a claim for an increased rating."  Norris v. West, 12 Vet. App. 413, 420-22 (1999) (applying the informal claim provisions of 38 C.F.R. § 3.157 to TDIU claims); see Hurd v. West, 13 Vet. App. 449, 451-52 (2000) (applying the law governing effective dates for increased-rating claims to the award of TDIU); Dalton v. Nicholson, 21 Vet. App. 23, 32-34 (2007); Wood v. Derwinski, 1 Vet. App. 367, 369 (1991) (holding that a "claim for unemployability compensation was an application for 'increased compensation' within the meaning of [38 U.S.C.] § [51]10(b)(2)").  A claim for a rating of TDIU is an increased rating claim that follows the effective date rules of 38 U.S.C.A. § 5110 and 38 C.F.R. 
§ 3.400(o)(2).  See Dalton, 21 Vet. App. at 23; Hurd, 13 Vet. App. at 451-52. 
In this regard, 38 U.S.C.A. § 5110(a) states that the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a). 

Similarly, the implementing regulation states that the effective date of an award shall be the date of receipt of the claim or the date entitlement arose, whichever is later, unless the claim is received within one year after separation from service.  38 C.F.R. § 3.400.  An exception to this general rule occurs in a claim for increased compensation.  38 C.F.R. § 3.400(o)(1).  An effective date for an increased rating or TDIU claim may date back as much as one year before the date of the formal application for increase if it is "factually ascertainable that an increase in disability had occurred" within that timeframe.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2); see also Harper v. Brown, 10 Vet. App. 125, 126 (1997). 

Stated in other terms, the earliest date possible for a TDIU rating is one year prior to receipt of the claim.  38 C.F.R. § 3.400(o)(2) (The effective date is the "[e]arliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within one year from such date; otherwise, date of receipt of claim."). 

In the present case, the Veteran separated from the active military service in October 1968.  It is not in dispute that he failed to submit a claim of entitlement to a TDIU within one year from his military discharge.  Therefore, the assignment of an effective date back to the day following his military discharge is not possible.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).

The Veteran filed a formal TDIU claim in May 1995.  This claim was denied by the RO in a December 1995 rating decision.  The Veteran was notified of this decision in a letter dated in January 1996.  The Veteran does not contend, and the record does not establish, that he appealed that decision.  Thus, the December 1995 rating decision became final and unappealed.  See 38 C.F.R. § 20.1103 (2013); see also 38 U.S.C.A. § 7105(d)(3) (West 2002); Roy v. Brown, 5 Vet. App. 554, 556 (1993); 38 C.F.R. § 19.32 (2013).  As a result of this finality, the earliest effective date for his TDIU would be January 1996.

Since January 1996, the Veteran did not file a formal or informal TDIU claim.  However, subsequent to the December 1995 rating decision, the Veteran filed increased rating claims for his service-connected PTSD, which was the basis for his TDIU grant.  The first increased rating claim was in October 1998.  A rating decision dated in April 1999 increased the Veteran's PTSD to 50 percent.  The Veteran was notified of this decision in a letter dated in May 1999.  The Veteran does not contend, and the record does not establish, that he appealed that decision.  Thus, the April 1999 rating decision became final and unappealed.  See 38 C.F.R. 
§ 20.1103; see also 38 U.S.C.A. § 7105(d)(3); Roy, 5 Vet. App. at 556; 38 C.F.R. 
§ 19.32.   The Board notes that in April 2000, the Veteran submitted VA treatment records pertaining to the Veteran's heart and obstructive sleep apnea.  These treatment records were not for the treatment of the service-connected PTSD, and did not include any statement from the Veteran appealing the PTSD claim; thus, these treatment records do not constitute a Notice of Disagreement (NOD) to the April 1999 rating decision regarding the PTSD claim.  The April 1999 rating decision is final.

Based on a routine VA examination provided in October 2001, the Veteran was found to have filed an informal increased rating claim for his service-connected PTSD.  38 C.F.R. § 3.157 (a report of examination or hospitalization showing treatment for the service-connected disability, submitted by the veteran, and received by VA, will also be accepted as an informal claim for benefits).  The informal claim was addressed in a rating decision dated in November 2001, which denied the claim.  The Veteran was notified of this decision in a letter dated that same month.  The Veteran does not contend, and the record does not establish, that he appealed that decision.  Thus, the November 2001 rating decision became final and unappealed.  See 38 C.F.R. § 20.1103; see also 38 U.S.C.A. § 7105(d)(3); Roy, 5 Vet. App. at 556; 38 C.F.R. § 19.32.   

The next increased rating claim for his PTSD was dated in January 11, 2007, the current effective date of the Veteran's TDIU.
In this regard, as the United States Court of Appeals for Veterans Claims (Court) explained in Ingram v. Nicholson, 21 Vet. App. 232, 248 (2007), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held in Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) and Andrews v. Nicholson, 421 F.3d 1278 (Fed. Cir. 2005) that where the AOJ assigns a disability rating that is less than 100%, a veteran is understood to have "received general notice of the denial of [his] TDIU claim."  In other words, because a TDIU claim is, in essence, a claim for an increased rating, a denial of an increased rating constitutes a denial of any TDIU claim.  "It is reasonable to say that an appellant who receives a disability rating that is less than 100% has notice of how his conditions have been rated and has the opportunity to appeal the rating decision.  Even if he does not have a clear understanding of TDIU, he does have a clear statement of which disability is being rated and the fact that [VA] has declared it to be less than 100% disabling.  Hence, an appellant's ignorance of a particular reason for the denial of a total disability rating does not preclude him from understanding that an appealable decision has been made concerning his claims."  Ingram, 21 Vet. App. at 248. 

Stated in other terms, the April 1999 and November 2001 rating decisions are final and implicitly denied any informal claim for a TDIU rating.  They stand as a bar to an earlier effective date for the Veteran's TDIU rating. 

There is no legal provision for a freestanding challenge to the finality of a prior decision.  Accordingly, an attack on a final decision, including the April 1999 and November 2001 rating actions, must be raised through a valid procedure, such as by alleging clear and unmistakable error (CUE) in such a decision, within the meaning of 38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a) (2013).  See generally DiCarlo v. Nicholson, 20 Vet. App. 52, 57 (2006); Bingham v. Nicholson, 421 F.3d 1346, 1349 (Fed. Cir. 2005); Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993). 

Here, there has been no allegation of CUE in the April 1999 and November 2001 rating decisions.  Accordingly, the April 1999 and November 2001 rating decisions are final and implicitly denied any informal claim for a TDIU rating by denying the Veteran's increased disability rating claims for his service-connected PTSD, the basis for his TDIU grant.  The November 2001 rating decision stands as a bar to an earlier effective date for the Veteran's TDIU rating, in that the informal TDIU claims dated prior to November 2001 were denied in the now final November 2001 rating decision.  Following the November 2001 rating decision, the first formal or informal increased claim of record for the service-connected PTSD is the January 11, 2007, claim, the basis of this appeal.  The Veteran is currently assigned an effective date of January 11, 2007, for his TDIU.

In the present case, the Veteran's most recent claim of entitlement to an increased rating for his PTSD (the basis for adding the TDIU to the appeal) was received by the RO on January 11, 2007.  Having established the date of claim, the next step in the analysis is to determine whether sometime between January 11, 2006 (one year prior to the date of the Veteran's increased rating claim), and January 11, 2007, it was factually ascertainable that the Veteran met the criteria for a TDIU.  

In this regard, a TDIU is warranted where the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).  A total disability rating may be assigned where the schedular rating is less than total and when the veteran is unable to secure or follow a substantially gainful occupation as a result of a service-connected disability, provided, however, that if there is only one such disability, it must be rated at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and retain employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Factors to be considered are the veteran's employment history and his educational and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).  Marginal employment, i.e., earned annual income that does not exceed the poverty threshold for one person, is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).  It is clear from the language of this regulation that what is contemplated as marginal employment is employment that does not accord the veteran a living wage.  See Moore (Robert) v. Derwinski, 1 Vet. App. 356 (1991) (for the purposes of 38 C.F.R. § 4.16(a), substantially gainful employment suggests a living wage).  Marginal employment may also be considered to exist when income exceeds the poverty threshold but is earned, for example, in a protected environment, such as a family business or sheltered workshop.  Id.  Consideration shall be given in all claims to the nature of the employment.

Since January 11, 2007 (the effective date of the TDIU), the Veteran has been service-connected for the following disabilities:  a 70 percent rating for PTSD; a 20 percent rating for hypertension; a 20 percent rating for residuals of a left ankle sprain; a 20 percent rating for residuals of a postoperative temporomandibular derangement; a noncompensable rating for facial pyoderma; and, a noncompensable rating for a laceration of the chin.  As his combined total schedular rating exceeded 70 percent, the schedular criteria for a TDIU were met.  From January 11, 2006, to January 10, 2007, the Veteran was service-connected for the following disabilities:  a 50 percent rating for PTSD; a 20 percent rating for hypertension; a 20 percent rating for residuals of a left ankle sprain; a 20 percent rating for residuals of a postoperative temporomandibular derangement; a noncompensable rating for facial pyoderma; and, a noncompensable rating for a laceration of the chin.  As his combined total schedular rating was 70 percent, the schedular criteria for a TDIU were met.  

Thus, the remaining question before the Board is whether it was factually ascertainable that the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities during the period from January 11, 2006, to January 10, 2007.  In this regard, the evidence of record demonstrates that it was factually ascertainable that the Veteran's service-connected PTSD caused him to be unemployable since 1990, more than one year preceding the  date of receipt of the January 11, 2007, formal increased rating claim for the service-connected PTSD (the basis for adding the TDIU claim to the appeal).  

Specifically, the Veteran's SSA records document that he was awarded disability benefits in a September 1990 decision based on his non-service-connected cervical spine disorder and his service-connected psychiatric disorder.  The Veteran was found to be totally disabled since August 1989.

During his September 2011 Travel Board Hearing, the Veteran testified that he was not working and had not worked since approximately December 1989, and his employment prior to that date was marginal.  

According to a January 2013 employability evaluation from Dr. C. K.W, a certified rehabilitation counselor, upon review of the evidence within the record and an interview with the Veteran, it was determined it was "at least as likely as not that the impairments caused by his service connected PTSD including high anxiety, sleep deprivation, failing short term memory and marked limits on concentration, persistence and pace have rendered him unable to obtain and maintain a substantially gainful occupation..."  Dr. C. K.W. stated that "[i]n terms of social interaction he leads a solitary existence and even plans his movements carefully an in advance so that he will not have to ask others for directions or assistance.  He also indicates that he is not able to be around other people without becoming distracted by their presence."  The letter indicated that the Veteran had been unable to work since 1990.  Dr. C.K.W. found that the Veteran "no longer has the ability to maintain daily functioning with any consistence, no concentrate for at least two hour periods at a minimum, nor maintain regular attendance for work of any kind, due to his service connected conditions."  See Dr. C. K. W.'s January 2012 letter.

This evidence supports the conclusion that it was factually ascertainable that the Veteran's service-connected PTSD caused him to be unemployable since 1990, more than one year preceding the date of receipt of the January 11, 2007, formal increased rating claim for the service-connected PTSD (the basis for adding the TDIU claim to the appeal).  In this regard, if the increase because ascertainable more than one year prior to the date of receipt of the claim (as is the case here), then the proper effective date would be the date of the claim (here, January 11, 2007).  See Harper, 10 Vet. App. at 126.  The Board is unable to assign an effective date earlier than January 10, 2007, for the TDIU grant.  
The Board notes the Veteran's contentions that he has been unable to work since 1990 and thus should be awarded a TDIU since that date.  As proof of his inability to work since 1990, the Veteran submitted a copy of his SSA decision that finds the Veteran has been disabled since August 1989.  SSA disability benefits were granted based on his cervical spine disorder and psychiatric disorder.  However, the date of the Veteran's SSA disability award, or any date in the 1990s, cannot serve as the effective date as it lies outside the one-year limit imposed by the VA regulation cited above.  Further, the medical evidence dated from January 11, 2006, and January 11, 2007, documents the Veteran's PTSD and his anxiety, but does not demonstrate a specific factually increase in the Veteran's service-connected PTSD to warrant unemployability and thus a TDIU during this time period.  For instance, a June 2006 VA treatment record states that the Veteran is currently unemployed due to a neck/spine disorder; his PTSD is not mentioned.  It is only the evidence dated prior to January 11, 2006 (i.e., SSA decision) and the evidence dated after January 11, 2007 (i.e., the January 2013 employability evaluation) that shows the Veteran is unemployable due to his service-connected PTSD, and shows that the unemployability occurred in 1990 - more than one year prior to the date of the claim.  Accordingly, the increase because factually ascertainable more than one year prior to the date of receipt of the claim.  Thus, the proper effective date is the date of the increased rating claim for the service-connected PTSD, the basis for the TDIU grant (i.e., January 11, 2007).  See Harper, 10 Vet. App. at 126.  An effective date earlier than January 11, 2007, for the grant of a TDIU cannot be assigned.

The only remaining route possible for an effective date earlier than January 11, 2007, would be evidence of record received since November 2001 (the date of the final RO decision that denied an increased rating for PTSD, the basis for the TDIU grant), but prior to January 11, 2007, that could serve as a formal or informal claim for an increased rating for PTSD or TDIU.  

In consideration of the above, it is noted that any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155.  Under 38 C.F.R. § 3.157, a report of examination or hospitalization showing treatment for the service-connected disability, submitted by the veteran, and received by VA, will also be accepted as an informal claim for benefits.

After reviewing the record, the Board concludes that there are no testimonial documents submitted between the last final November 2001 notice of denial, but prior to January 11, 2007, indicating an intent to claim entitlement to an increased rating for PTSD or TDIU.  The first communication received after the November 2001 notice of denial is a statement from the Veteran received by the AOJ on January 12, 2006, requesting service connection for his diabetes mellitus and increased ratings for his left ankle and skin disabilities.  This correspondence does not mention the Veteran's PTSD or his unemployability.  The next piece of correspondence in the claims file is the January 11, 2007, claim for an increased rating for his service-connected PTSD.  Assignment of an earlier effective date is not possible under 38 C.F.R. § 3.155.  

Additionally, there is no medical evidence submitted by the Veteran to VA pertaining to his PTSD, dated from the last final November 2001, notice of denial, but prior to January 11, 2007, that could serve as an informal increased rating claim for PTSD or TDIU.  Assignment of an earlier effective date is not possible under 38 C.F.R. § 3.157.  

VA must consider all favorable lay evidence of record.  38 U.S.C.A. § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence above the Board has carefully considered the lay evidence offered by the Veteran in the form of correspondence to VA.  The Veteran, as a layperson, is competent to describe the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, even affording the lay evidence full competence and credibility, nothing in these lay correspondences shows that the Veteran's TDIU grant warrants an effective date earlier than January 11, 2007.  

In sum, the preponderance of the evidence is against the claim.  The Veteran is not entitled to an effective date earlier than January 11, 2007, for the grant of a TDIU.  The claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim of entitlement to an effective date earlier than January 11, 2007, for the grant of a TDIU is denied.


REMAND

While additional delay is regrettable, the Board observes that further development is required prior to adjudicating the Veteran's claim for a rating in excess of 20 percent for his service-connected residuals, postoperative temporomandibular derangement.

This claim was previously remanded by the Board in January 2012 for, in pertinent part, a VA examination and medical opinion.  The Veteran was afforded a VA examination in January 2012 to determine the current severity of the service-connected disability.  The VA examiner was also asked to provide a medical opinion regarding the etiology of his current vision and hearing problems, as the Veteran attributed his current vision and hearing problems to his service-connected residuals, postoperative temporomandibular derangement.  In response, the January 2012 VA examiner determined that the Veteran's hearing and vision problems were not "caused by or a result of his temporomandibular joint dysfunction (TMJ) condition."  

The Board finds this VA medical opinion to be inadequate.  Specifically, the examiner did not provide any rationale for this negative nexus opinion.  A medical examination report must contain not only clear conclusions, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Additionally, the VA examiner, in addressing secondary service connection, did not address whether the Veteran's current hearing and vision problems were aggravated beyond their natural progression by the service-connected residuals, postoperative temporomandibular derangement.  38 C.F.R. § 3.310 (2013).  Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Thus, the Board finds that VA addendum medical opinions are required on the issue of secondary service connection, causation and aggravation elements, to determine the etiology of the Veteran's current vision and hearing problems, and whether these problems are residuals of the postoperative temporomandibular derangement.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  Provide the claims file to the January 2012 VA examiner for an addendum medical opinion regarding the etiology of the Veteran's current hearing and vision problems.  If the examiner is unavailable, or if the examiner deems it necessary, schedule the Veteran for an appropriate VA examination to address the etiology of his current hearing and vision problems.  The claims files must be reviewed by the examiner.  

Following an examination and review of the claims folder, the examiner is requested to provide an opinion on the following questions:

(A)  Is it at least as likely as not that the Veteran's current hearing and vision problems were caused by his service-connected residuals, postoperative temporomandibular derangement?

(B)  Is it at least as likely as not that the Veteran's current hearing and vision problems were aggravated (permanently worsened beyond normal progression) by his service-connected residuals, postoperative temporomandibular derangement?

In forming his or her opinion, the examiner is asked to consider the Veteran's lay statements regarding the progression of his current hearing and vision problems, and comment on whether the Veteran's statements make sense from a medical point of view.

A rationale must be provided for each opinion offered.  If the requested opinion cannot be provided on a medical or scientific basis and without invoking processes relating to guesses or judgment based upon mere conjecture, the reviewing physician should clearly specify and explain why this is so.

2.  Thereafter, review the record and re-adjudicate the Veteran's increased rating claim.  If the claim remains denied, the Veteran and his representative should be issued a Supplemental Statement of the Case, and be given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  




	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2013).



______________________________________________
WAYNE M. BRAEUER  
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


